  Case 20-15689         Doc 4   Filed 08/16/20 Entered 08/16/20 13:22:57               Desc Main
                                   Document    Page 1 of 1




                                               Certificate Number: 03088-ILN-CC-034674793


                                                              03088-ILN-CC-034674793




                    CERTIFICATE OF COUNSELING

I CERTIFY that on July 16, 2020, at 7:10 o'clock PM CDT, Marykathryn C
Kirchner received from Debt Education and Certification Foundation, an agency
approved pursuant to 11 U.S.C. 111 to provide credit counseling in the Northern
District of Illinois, an individual [or group] briefing that complied with the
provisions of 11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   July 16, 2020                          By:      /s/Brianna M Glynn


                                               Name: Brianna M Glynn


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
